Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 29, 2014

                                      No. 04-13-00897-CV

                       Lyn Noble HAWTHORNE a/k/a Lyn Hawthorne,
                                     Appellants

                                                v.

                                       Jack GUENTHER,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-20197
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        The clerk’s record was originally due on January 22, 2014. On January 28, 2014, the trial
court clerk responded to our notice by filing a Notification of Late Record, stating that the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
February 10, 2014 that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     __________________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court